Citation Nr: 9930525	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a disability 
characterized as status post fracture of the pelvis and 
sacroiliac joint, and deformity and upper displacement of the 
iliac bone and associated chronic back pain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
November 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a May 1995 rating action, with 
which the veteran expressed his disagreement in May 1996.  A 
statement of the case was issued in June 1996, and the appeal 
was perfected upon the receipt of a VA Form 9 (Appeal to 
Board of Veterans' Appeals) later that month.  A hearing at 
which the veteran testified was conducted at the RO in March 
1997, and a supplemental statement of the case was issued in 
May 1997.  Thereafter, the case was forwarded to the Board in 
Washington, DC, and, in January 1998, the Board remanded the 
matter to the RO for additional development.  Supplemental 
statements of the case were issued in October 1998, November 
1998, and February 1999, after which the case was returned to 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The evidence of record presents an approximate balance of 
positive and negative evidence as to whether the veteran's 
service-connected status post fracture of the pelvis and 
sacroiliac joint, and deformity and upper displacement of the 
iliac bone and associated chronic back pain, is productive of 
neurological impairment, persistent symptoms compatible with 
sciatic neuropathy, and characteristic pain, with little 
intermittent relief. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a 60 percent evaluation for 
status post fracture of the pelvis and sacroiliac joint, and 
deformity and upper displacement of the iliac bone and 
associated chronic back pain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5293, 5294 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  In the context of 
a claim for an increased evaluation of a condition previously 
adjudicated to be service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Johnston v. 
Brown, 10 Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board further finds that VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim under 38 U.S.C.A. § 5107.  In this 
regard, it is observed that the veteran has been examined for 
VA purposes in connection with his claim, and those records 
he had contended would support his claim have been associated 
with the claims file. 



Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  At the same time, 
however, no useful purpose is served by attempting to 
determine any additional loss in range of motion due to pain 
that is over and above that loss of motion already noted on 
clinical evaluation, where a claimant is already receiving 
the maximum schedular rating based upon limitation of motion 
for a particular disability.  See Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  

A review of the veteran's service medical record reflects 
that he sustained multiple injuries when a piece of heavy 
equipment (a rock crusher) fell on him.  These injuries 
included pelvic fractures, fractures of the inferior and 
superior pubic rami, a fracture of the left sacroiliac joint, 
multiple rib fractures, a ruptured bladder, a puncture wound, 
and scalp lacerations.  Upon his discharge from service in 
November 1974, the veteran submitted an application for VA 
benefits based upon those injuries.

In connection with the veteran's claim, he was examined for 
VA purposes in January 1975.  The report from this 
examination revealed that he had a severe torsion of the 
pelvis, elevated on the left side, causing what appeared to 
be a shortening of the left leg by 1/2 inch, and compensatory 
scoliosis.  When he was standing straight, it was observed 
that the veteran's left heel was raised off the floor, and it 
was noted that there appeared to be some weakness and atrophy 
of the gluteal muscles, and left muscle group XVII.  Flexion 
of the lumbar spine was to 80 degrees, and motion of the 
joints of the lower extremity was described as within the 
normal range.  

In a March 1975 rating action, the veteran was granted 
service connection for the disabilities arising from his in-
service injuries.  These were characterized as residuals of 
fractures of pelvis, sacroiliac joint, fracture of left 
acetabulum and shortening of left lower extremity, rated 20 
percent disabling; post operative residuals of rupture of 
bladder, asymptomatic, rated noncompensably disabling; 
fractures of ribs, 6th, 7th, and 8th, right, asymptomatic, rated 
noncompensably disabling; scar, frontal area of head, 
asymptomatic and nondisfiguring, rated noncompensably 
disabling; and scars, residuals of abrasions and punctures, 
trunk of body, rated noncompensably disabling.  


In October 1978, the veteran underwent another VA 
examination.  He complained of sharp pains in the back, a 
sensation of pressure in the pelvis region, and left leg 
pain.  The examiner observed that the veteran walked with a 
slight limp on the left side, and that there was tenderness 
in the lumbosacral area.  Back motion and hip motion, 
however, were within normal limits, and there was no evidence 
of atrophy of the left thigh or calf.  X-rays showed 
dislocation of the sacroiliac join on the left side, with 
residual deformity and elevation of the left iliac bone by 
about 11/2 inches.  This produced a corresponding false 
shortening of the left leg.  It was also observed that the 
symphysis pubis showed some separation with slight 
displacement, but there were no abnormalities of the lumbar 
spine noted.  X-rays of the left hip showed the residuals of 
the fracture of the acetabulum roof.  The diagnoses were 
residual fracture of pelvis with marked dislocation of the 
sacroiliac joint, left side; fracture of left acetabulum and 
false shortening of the left lower extremity, about 11/2 
inches; and chronic back strain due to imbalance muscle 
function and shortening of the left leg, and pelvic 
asymmetry.  

In November 1978, the RO prepared a rating action in which 
the veteran was assigned a 20 percent disability evaluation 
for residuals of fractures of pelvis, sacroiliac joint, left 
acetabulum, with chronic back strain; and a 10 percent rating 
for shortening of the left leg.  The ratings for his 
asymptomatic ruptured bladder, rib fractures, and scars 
remained at the noncompensable level.  

Another examination of the veteran was conducted in November 
1988.  At that time, it was noted that he complained of back 
and pelvic area pain that radiated down his left leg.  
Examination revealed that the veteran walked with a definite 
limp on the left side, with an apparent shortening of the 
left leg.  Standing, there was a pelvic list to the left with 
dorsal scoliosis convexion to the right, associated with 
narrowing of the iliac space on the left side.  A bony 
prominence, considered to be the result of displaced bony 
fragment in the left sacroiliac area, was tender to 
palpation.  


With respect to the veteran's back, there was tenderness over 
the lumbosacral area in the left sacroiliac region.  Flexion 
was to 40 degrees.  Neurologic evaluation revealed no 
definite deficit except some decreased sensation around the 
lateral aspect of the left calf and dorsal aspect of the left 
foot.  X-rays of the lumbosacral spine, and part of the 
pelvic bone, revealed a displaced fracture dislocation of the 
sacroiliac joint on the left side with elevation of the left 
iliac crest with internal rotation.  There was marked 
deformity of the pelvic cavity, with widening of the 
symphysis pubis and an upward displacement of the left pelvic 
bone.  There was also evidence of destruction above the left 
sacroiliac joint adjacent to the 5th lumbar vertebra, with 
mild lumbar scoliosis.  The intervertebral disc space 
appeared intact.  

In a December 1988 rating action, the veteran was assigned an 
increased 40 percent evaluation for status post fracture of 
the pelvis, sacroiliac joint, and left acetabulum, with 
deformity and upper displacement of the iliac bone, with 
associated chronic back pain.  The 10 percent rating for the 
shortening of his left leg remained in place, as did the 
noncompensable evaluations for the veteran's scars, rib 
fractures, and asymptomatic ruptured bladder.  

Thereafter, the RO obtained additional medical evidence, 
including a report of May 1994 X-rays, which revealed the 
presence of osteoarthritis in the left hip.  The veteran was 
then awarded service connection for that condition, as a 
separate disability, in a August 1994 rating action.  He was 
initially assigned a noncompensable disability evaluation, 
but, in a subsequent rating action promulgated in May 1995, a 
10 percent evaluation for this impairment was awarded.  The 
40 percent evaluation for status post fracture of the pelvis, 
sacroiliac joint, and deformity and upper displacement of the 
iliac bone and associated chronic back pain remained in 
effect, as did the 10 percent rating for the veteran's 
shortened left leg, and the noncompensable evaluations for 
the other service-connected disabilities.  

In February 1995, the veteran submitted the application for 
benefits which became the subject of this appeal.  In 
connection with this claim, VA treatment records dated 
between 1994 and 1998 were obtained.  In addition, the 
veteran underwent VA examinations in September 1996, July 
1998, and January 1999.  

The VA treatment records reflect that the veteran was seen 
for complaints of pain about his left hip and lumbosacral 
region on numerous occasions.  X-rays of the lumbar spine, 
taken in July 1995, revealed that the vertebral bodies were 
intact, with no evidence of spondylolisthesis.  There was, 
however, a suggestion of bilateral spondylolysis at the L5-S1 
level, as well as a hyperostosis of bony material on the left 
at the level of the transverse process of L5.  

The report of the VA examination conducted in September 1996 
revealed that the veteran complained of a great deal of pain 
in the lower back, which prevented him from sitting for more 
than 10 or 15 minutes.  It was also observed that he walked 
with a pronounced limp on the left side, with the pelvis 
tilted upward on the left.  In addition, there was a concave 
curvature toward the right at the spine, and an irregular 
curvature in the lumbar spine towards the left, described as 
in the shape of a reverse "S."  Forward flexion of the 
spine was to 60 degrees, backward extension was to 15 
degrees, and right and left lateral flexion was to 30 
degrees.  Rotation to the left and right was to 25 degrees, 
with pain expressed in each direction of motion.  
Displacement of his hip was noted to produce a 1.5-inch 
shortening of the left leg, and it was observed that there 
was some decreased sensation laterally on the left lower 
extremity along the L4-5 nerve distribution or the sciatic 
nerve.  This was considered to be most probably due to 
compression at the hip.  

An MRI of the lumbar spine revealed no evidence of disc 
herniation, canal stenosis or neural impingement.  There was, 
however, minimal degenerative signal loss from the L4-5 disc.  
The pertinent diagnosis was as follows:

Status post pelvic/sacroiliac fracture on the left 
with displacement of iliac bone and associated 
shortening of the left lower extremity by superior 
displacement of the femoral head, with associated 
functional lower back pain and curvature of the 
lumbar spine, or scoliosis, with also noted 
spondylolysis at L5 on x-ray.  There is also 
associated decreased sensory in the left sciatic 
nerve distribution in the L3-4-5 nerve distribution 
on the left or a left sciatic nerve dysfunction 
associated with injury of the left hip.  

The examiner also opined that the partial paresthesia of 
the left sciatic nerve was secondary to the left hip 
sciatic injury.  

Treatment records, dated after the foregoing examination was 
conducted, revealed that the veteran continued to complain of 
pain.  In September 1997 records, it was specifically noted 
that he complained of intermittent electric shock type pain 
down his left leg, occurring two or three times per day.  He 
also complained of nocturnal leg cramps, and numbness.  In 
July1998, the veteran was again examined for VA purposes.  
This examination report revealed that he complained of 
persistent pain, which occasionally radiated from the lumbar 
region down to the left foot.  He also reported that he was 
unable to tolerate bed sheets touching his toes, as that 
would produce a burning fire-type of pain.  

The veteran's appearance was described as very lean, with 
asymmetry of the spine and "dyssymmetry [sic] of the levels 
of knees."  Although the veteran was observed to walk with a 
limp, he did not use any assistive devices.  With respect to 
findings regarding the range of motion of the veteran's left 
hip, it was noted that it could not be flexed greater than 90 
degrees.  Abduction was to 30 degrees.  Extension of the 
lumbosacral spine was to 5 degrees, and then there was 
significant pain.  Forward flexion was to 50 degrees with 
marked pain and hesitancy.  Lateral bending was to 30 degrees 
bilaterally, with pain noticed in the left hip.  While it was 
noted that the left leg was approximately 1.5 to 1.75 inches 
shorter than the right leg, there was no significant muscle 
deformity or atrophy.  Each thigh measured 47 cm.  Deep 
tendon reflexes to the patellar region were 2+ and equal 
bilaterally.  

Images taken of the lumbosacral spine showed degenerative 
changes at the lower lumbar region, sclerosis and bony 
remnants on the left at the L4-S1 articulation, spondylosis 
at L5 and L4, and bony sclerosis and osteosclerosis at the 
left of L4-S1.  There was also mild concave deformity of the 
superior articular plates throughout multiple vertebral 
bodies.  

Pelvis and sacroiliac joint films showed significant post-
traumatic changes involving portions of the left pelvis, 
which included the level of the left sacroiliac joint, the 
left sacral foramina and the left side of the body of L4 
where there were extensive reactive sclerotic changes.  There 
was also a marked foreshortening of the left pelvis due to 
elevation of the left pelvic structures and hips, superiorly, 
as well as post-traumatic deformity present at the right 
superior and inferior pubic rami.  

The examiner remarked that the pain claimed by the veteran is 
certainly supported by adequate pathology and is as evidenced 
by his gross visible behavior.  Moreover, in addition to the 
veteran's lumbago, it was noted that he had now developed a 
left radiculopathy.  

The following month, August 1998, the veteran underwent an 
MRI of his lumbar spine.  This revealed normal height and 
alignment of the lumbar vertebrae, but with disc desiccation 
at L4/5 and, to a very moderate degree, L5/S1.  There was 
also a question of a small annular tear at the L4/5 disc, but 
there was no evidence of a disc herniation or nerve root 
impingement.  

In January 1999, the veteran underwent another VA 
examination, which addressed a question raised regarding his 
employability.  At that time, the veteran reported that, when 
he reaches, he often has severe low back pain which radiates 
to the left leg.  He also stated that he can lift no more 
than a sack of groceries; otherwise, he will develop an ache 
between his shoulders, in his lower back, and in his left 
inguinal region.  Furthermore, the veteran reported that if 
he were to sit for more than 15 minutes, he would develop 
pain in his tail bone.  

The examiner apparently did not conduct a clinical evaluation 
of the veteran, referring the reader instead to the July 1998 
examination report for detailed physical findings.  
Nevertheless, this physician opined that, if there were work 
available which would respect the veteran's disabilities, 
then he might be able to work.  Since, however, the veteran 
could not sit or stand for longer than 15 to 20 minutes, and 
could have no labor involvement whatsoever, the examiner 
acknowledged that the veteran had "quite restrictive 
conditions for the day-to-day work place."  

The disability at issue has been evaluated under the 
provisions of Diagnostic Code 5294, for sacro-iliac injury 
and weakness.  The veteran, however, has already been 
assigned the maximum rating under this code, i.e., 40 
percent.  That rating is assigned for a severe condition, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In order to warrant a higher rating for impairment 
of the spine, it would be necessary that the evidence show 
the presence of unfavorable ankylosis of the lumbar spine, as 
required under Diagnostic Code 5289; favorable ankylosis of 
the entire spine, as required under Diagnostic Code 5286; 
residuals of vertebra fractures, as required under Diagnostic 
Code 5285; or pronounced intervertebral disc syndrome, as 
required under Diagnostic Code 5293.  Pronounced 
intervertebral disc syndrome is that which has persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Code 
5293.

In this case there is no evidence showing the presence of 
ankylosis of either the entire spine, or of the lumbar spine.  
Similarly, there is no evidence reflecting that the veteran 
sustained a fracture of a vertebra.  The record does show, 
however, that, when he was examined in September 1996, there 
was some decreased sensation noted laterally on the left 
lower extremity along the L4-5 nerve distribution or the 
sciatic nerve.  This was considered to be most probably due 
to compression of the nerve at the hip.  Moreover, in July 
1998, some of the veteran's complaints were, in fact, 
characterized as radiculopathy.  Thus, while the medical 
evidence does not currently show that the veteran has any 
actual intervertebral disc impairment, the nature of his 
injuries has apparently produced symptoms that are similar to 
those caused by such disability.  Therefore, it is 
appropriate to consider the provisions of Diagnostic Code 
5293 in evaluating the veteran's claim.  In this regard, it 
is observed that a 40 percent rating under Diagnostic Code 
5293 is assigned for severe intervertebral disc syndrome, 
with recurring attacks, with intermittent relief.

The veteran's medical records clearly show that the 
disability at issue produces pain.  This pain is apparently 
present on a daily basis, and subject to exacerbation 
depending upon the veteran's posture and activity.  Indeed, 
the evidence shows that the pain which radiates down his leg 
occurs as often as two or three times per day, and prevents 
the veteran from sitting or standing in one position for more 
than 15 or 20 minutes at a time.  It is also observed that, 
while there is no evidence showing the presence of muscle 
spasm, or an absent ankle jerk, the veteran has complained of 
numbness in the hip area, and paresthesia on the lateral left 
lower extremity along the L4-5 nerve distribution was noted 
by examiners in both 1996 and 1998.  As a result, it appears 
that the veteran's disability produces neurological 
impairment, compatible with sciatic neuropathy.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as in this case, 
where there is doubt as to whether there is neurological 
impairment compatible with sciatic neuropathy, such doubt 
shall be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Having reviewed the 
evidence in this case, the Board concludes that its unique 
facts warrant the application of the reasonable doubt 
doctrine.

Therefore, granting the veteran the benefit of the doubt 
under the law, the Board finds, particularly in view of the 
evidence of the veteran's significant pain for which he has 
little relief, that his disability picture more closely 
approximates the criteria required for the assignment of a 
60 percent rating under Diagnostic Code 5293, than the 
criteria for a 40 percent rating, either under that code or 
under Diagnostic Code 5295.  Accordingly, a 60 percent rating 
is warranted for the disability at issue, and the appeal is 
granted.  




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an increased rating of 60 
percent for the veteran's back disability, characterized as 
status post fracture of the pelvis and sacroiliac joint, and 
deformity and upper displacement of the iliac bone and 
associated chronic back pain, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

